Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 10-11, 21-22, 24, 25, 29-33 36, 38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang US 2007/0266342 in view of Buckley US 8,122,043 and further in view of Matthews US 20100318893. 
With respect to claim 29, Chang teaches “A method of displaying relevant data subsets of at least one data collection in a cloud-based database" ¶ 89 (relevant data subsets (relevant notebooks) of data collections (notebooks) searched for and displayed; the words "relevant 
	"comprising receiving from a user a first input that includes a clipping command to clip a user- designated portion of a web page that is on display in a web browser of the user" in ¶ ¶ 79-81  (the first input is the completion of the selection operation (e.g. "clicking an icon to complete the operation"));  
	"in response to the first input:  obtaining a clipped portion that includes the user-designated portion of the web page" in ¶ ¶ 81, 83, 84 ("new snippet of information" is an example of the user-designated portion of the web page);  
	"accessing the at least one data collection of a plurality of data collections in the cloud-based database" in ¶ 89 (content of existing notebooks is a plurality of data collections); 
	"the at least one data collection being distinct from the web page” in ¶ 89 (notebook 116d is separate from the displayed webpage, for example); 
	"wherein the plurality of data collection collections includes a private data collection of the user including one or more private notes" in ¶ 48 and ¶ 87 (Examiner finds that unshared notebooks are private notes); 
	"and a shared data collection of the user distinct from the private collection including one or more shared stored notes" in ¶ 84 and ¶ 87 (notebooks can be shared with other users; shared notebooks and 
	"obtaining from the private data collection a plurality of stored private notes, wherein the stored private notes were previously saved by the user in the private data collection" in ¶ 87 and ¶ 89 (any relevant notebook is obtained; the notebooks can be unshared or shared and can include the user's own notebooks; for example, one skilled in the art would recognize that, when read in light of ¶ 87, notebook 116d in ¶ 89 could be shared or unshared);
	"obtaining from the shared data collection a plurality of stored shared notes, wherein one or more of the stored shared are accessible to the user" in ¶ 87 and ¶ 89 (any relevant notebook is obtained; the notebooks can be unshared or shared; for example, one skilled in the art would recognize that, when read in light of ¶ 87, notebook 116d in ¶ 89 could be shared or unshared); 
"for each note . . . determining a respective relevance value between the clipped portion and the each note according to a term.   in the clipped portion that are linguistically similar to terms in the each note" in ¶ 89 (supermodel Gisele Bundchen linguistically similar to "Supermodel” notebook 116d" because Bundchen is a supermodel and the word 
 	"determining a relevant subset of the plurality of stored . . .  notes and a relevant subset of the plurality of stored. . .  notes for which the respective relevance values exceed a predefined relevance threshold" in ¶ 89,  ¶ 90, and ¶ 92  (determining any similarity means there must be a baseline threshold; again, any relevant notebook is obtained; the notebooks can be unshared or shared; for example, one skilled in the art would recognize that, when read in light of ¶ 87, notebook 116d in ¶ 89 could be shared or unshared); 
	"while the web page is on display in the web browser of the user, displaying in a distinct display region in conjunction with the displayed web page at least a portion of the relevant subset of the plurality of stored private notes and at least a portion of the relevant subset of the plurality of stored shared notes" in ¶ ¶ 95, 96, 98 (listing of relevant web notebooks includes relevant subset); 
"and receiving, from the user, a second input for merging the user-designated portion of the web page indicated by the first input and content of one or more respective notes of the relevant subset of the plurality of stored private notes" in ¶¶ 83-84; (user clips portion of web page; ¶ 89 (clipped content of “Gisele Bundchen” placed in “supermodel” notebook; this is a merging); and ¶ 95 (“the selected text can be copied to the notebook” is a merging of the selection with a relevant notebook); ¶ 48 and 87 (notebooks can be designed as shared to some users and not shared to others); 

Chang teaches determining a relevant subset of notes in at least ¶ 77 and ¶ 89.  Chang further teaches private notes and stored shared notes in ¶ 48 (Examiner finds that unshared notebooks are private notes and shared notes are shared notebooks).  Chang further teaches “respective relevance values exceed[ing] a predefined relevance threshold.”  See above and ¶ 92. 
Examiner acknowledges that Chang fails to explicitly lay out an embodiment where a web clipping is relevant to a shared note and also to an unshared note.  That is, Chang fails to explicitly teach “in the plurality of stored private notes and the plurality of stored shared notes” and "determining a relevant subset of the plurality of stored private notes and a relevant subset of the plurality of stored shared notes for which the respective relevance values exceed a predefined relevance threshold" (emphasis added). 
1.  See MPEP 2143 (I)(D) and below. 
Rationale D recites the following: 
D.    Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results)
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
Examiner finds that base device in Chang is the device containing the web clipping relevance function that determines relevant notes from a web clipping. The “improvement” for purposes of this rationale is the ability to explicitly find private and shared notes relevant to the clipping—(i.e.  “determining a relevant subset of the plurality of stored private notes and a relevant subset of the plurality of stored shared notes for which the respective relevance values exceed a predefined relevance threshold” emphasis added). 
Rationale D further recites the following: 
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);

Rationale D further recites the following: 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Applying Chang’s web clipping function (“determining a relevant subset of the plurality of stored . . . notes”) to the notes in Chang (see ¶ 48) would have resulted in a predictable and likely scenario of finding two relevant notebooks with different access restrictions (i.e. “determining a relevant subset of the plurality of stored private notes and a relevant subset of the plurality of stored shared notes”).  
Examiner finds that the web clipping relevance function/technique in Chang would have been recognized as part of the ordinary capabilities of one skilled in the art. Examiner further finds that one of ordinary skill in the art would have been capable of applying this known technique to the known device (method, or product) in Chang and that Chang’s device was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
Thus, Examiner finds that “in the plurality of stored private notes and the plurality of stored shared notes” and “determining a relevant subset of the plurality of stored private notes and a relevant subset of the plurality of stored shared notes for which the respective relevance values exceed a 
It appears Chang also fails to explicitly teach “according to a term frequency of terms” (emphasis added). 
However, Buckley discloses “according to a term frequency of terms” in col. 5, lines 42-50 (disclosing step 109 which uses the Tf-IDf scores of the query or exemplar as compared to the corpus of documents in order to rank the corpus. Furthermore, the processor discards all word groups except the ones with the top “M” Tf-Idf scores, where “M” is configurable, i.e. determining relevance values between exemplars and documents, where the exemplars are the clipped portions”). 
Chang and Buckley are analogous art because they are in the same field of endeavor.  It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the “determining a respective relevance value between the clipped portion and the each note” and “linguistic similarity” in Chang to include “according to a term frequency of terms” as taught by Buckley. 
The suggestion/motivation to combine is to provide documents that are likely relevant to searchers (Buckley, col. 1, lines 45-50).
Chang et al. teaches “while the web page is on display in the web browser of the user, displaying in a distinct display region in conjunction with the displayed web page at least a portion of the . . plurality of stored private notes”  (see above) and “receiving, from the user, a second input for merging the user-designated portion of the web page indicated by the first input with content of one or more respective notes . . . of the plurality of stored private notes” (see above) but fails to explicitly teach “the relevant subset.” 

 [0022] Embodiments of the present invention are described herein in the context of a system for creating, reading and filtering annotations to web-based documents (WBDs).
[0049] FIG. 11 depicts a system for allowing a user to search for annotations based on an area of interest in a WBD. User 340 employs a viewer 650 connected over the internet 660 to a server. The server hosts data and software to implement the system. Data stored in the system includes WBDs 662, annotations 665, and user information 668. The data is integrated by associations of various types. For example, each annotation is associated with a WBD, usually a particular portion of a WBD. Each annotation is also associated with the user who created it, and also with users who have ranked the annotation or the annotator. While viewing a WBD, user 340 may wish to see annotations associated with a certain portion of the WBD. Depending on display options selected by user 340, highlights indicating the existence of annotations may be visible to the user. To view annotations associated with the area of interest, user sends a request to the system. The request includes information indicating the area of the document, and may also include directions to filter annotations. The request is handled by request handler 698 which communicates with scaling engine 699 and annotation filter 440 to retrieve appropriate annotations from the database. These annotations are then displayed to the user.
(relevant subset includes the relevant annotations of the document associated with the area of interest (original annotation)). 
	It would have been obvious to one skilled in the art at the time of the invention to modify plurality of private notes in Chang et al. to include a “relevant subset.” The motivation would have been to allow a user to quickly find relevant information for the user.  
Claim 30 is rejected for the same reasons as claim 29 above. 
With respect to claim 7, Chang teaches “7. (Previously Presented) A method, according to claim 29, wherein the at least a portion of the relevant subset of the plurality of stored private notes are displayed in a 
With respect to claim 8, Chang suggests “8. (Previously Presented) A method, according to claim 7, wherein the at least a portion of the relevant subset of the plurality of stored private notes that are displayed include a title of the web page and snippets of the stored private notes” in 5A item 508 and ¶ 114 (system can suggest title of note (e.g. 5A item 508) by using the title of the source web page; item 508 contains snippets. Paragraph 70 teaches “the at least a portion of the relevant subset of the plurality of stored private notes that are displayed” in that a notebook that is relevant to a user clipped portion is displayed.  
It would have been obvious to modify “the at least a portion of the relevant subset of the plurality of stored private notes that are displayed” in Chang ¶ 70 (i.e., the displayed relevant notebook) to include Fig. 5A item 508 (i.e., a title of the web page and snippets of the stored private notes) of Chang. The motivation would have been to allow the user to quickly determine a source of the web content and quickly add the new content to the notebook. 
With respect to claim 10, Chang suggests “10. (Previously Presented) A method, according to claim 29, wherein the relevance value is an overall relevance based on a plurality of partial relevance values 
With respect to claim 11, it appears Chang et al. fails to explicitly teach the method, according to claim 10, wherein the overall relevance value is a weighted sum of the partial relevance values using weights of the respective characteristics”
However Buckley teaches “the method, according to claim 10, wherein the overall relevance value is a weighted sum of the partial relevance values using weights of the respective characteristics in (Buckley, Col. 3, lines 1-5, disclosing FQ value for the word group would be the sum of 5, 3 and 1, and wherein the TF value is scaled, i.e. weighted using a factor K). Buckley and Chang et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art at the time of the invention to modify the overall relevance values in Chang et al. to include “wherein the overall relevance value is a weighted sum of the partial relevance values using weights of the respective characteristics” as taught by Buckley.  The motivation would have been to quickly provide accurate, relevant results to a user. 
With respect to claim 31, Chang suggests “31. (Previously Presented) The method of claim 29, wherein the first input is issued in response to selection by the user of a clipping icon displayed in association with the web browser and the web page” in ¶ 38 (It would have been obvious to modify “giving the user the right to approve the clipping of the 
With respect to claim 32, Chang teaches “32. (Previously Presented) The method of claim 31, wherein the user designated portion is designated by the user through an interaction with the web page while it is on display in the web browser” in Fig. 4A item 412; ¶ 70 (clicking and dragging across the content). 
With respect to claim 33, Chang teaches “33. (Previously Presented) The method of claim 31, wherein the interaction comprises the user selecting the designated portion with a corresponding visual highlight shown on the web page while it is on display in the browser” in Fig. 4A item 412; ¶ 70 (“user may highlight the content from a web page by clicking and dragging across the content”). 
With respect to claim 36, Chang teaches “36. (Previously Presented) The method of claim 29, wherein the stored private notes include at least one of: a web page, search results from a public search engine, and a document” in Fig. 5A item 504, 506, 508 (private notes are documents by definition); ¶ 35 (documents include web pages); ¶¶ 43, 60 (notes include search query results from a standard (public) search engine such as google). 
Claims 21-22 correspond in scope to claims 7-8 and are similarly rejected.
Claims 24 corresponds in scope to claims 10 and is similarly rejected.
Claims 25 corresponds in scope to claim 11 and is similarly rejected.
With respect to claim 37, Chang teaches “37. (New) The method of claim 29, wherein merging the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes includes “interlinking the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes” in 
[0077] FIG. 3 is a flowchart showing actions that may be taken to capture information for a web notebook.  The operations 300 can be performed by a user who is employing a notebook development application to select content for inclusion in one or more new or previously existing web notebooks.  For example, the user may visit several websites that contain information related to a particular topic of interest and clip portions of the information for the web notebooks. 
[0092] In step 314, the web notebook application can perform a computation on the distance (according to weighting) of the selected text code to that of the candidate notebooks selected for possible relevancy.  For each relevant selection, in some implementations, the score is calculated and weighted, and in step 316, the web notebook application can determine whether or not the score is sufficient. 
[0093] If the score is sufficient, then the code can be copied to the top of the scoring notebook, in step 318.  When the code is copied to a particular scoring notebook, metadata can be stored in step 320, for future use when determining appropriate notebook topics.  However, if the web notebook application determines the score is insufficient, a process to compare backlinks in the selected web page to backlinks in the notebook can be performed, in step 322. 
[0095] Upon completing the analysis of web notebooks and selections, the web notebook application can iteratively determining whether a particular notebook should be set as a default notebook for new content, based on the analysis results.  Each method can use weightings to determine a scoring for a particular keyword or topic according to the existing web notebooks.  If a weighting of the selected text has high enough relevancy to a particular notebook, that notebook may be set and the selected text can be copied to the notebook, in step 318.
[0098] Alternatively, he user may be presented with a list of all notebooks to which the user has editing privileges, or all notebooks 
Examiner finds that adding selected content from a web page (i.e. a web clipping) into a relevant notebook is interlinking the portion of the web content with the “content of the one or more respective notes of the relevant subset of the plurality of stored private note” because both pieces of content exist in the notebook and are therefore linked via the notebook. 
With respect to claim 38, Chang teaches “38. (New) The method of claim 29, wherein merging the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes includes generating a table of contents including a list of titles of the user-designated portion of the web page and content of the one or more respective notes of the relevant subset of the plurality of stored private notes” in Fig. 4A item 402; Fig. 4BV item 402, and  Fig. 5A( “New Zealand Vacation, Bungee Jumping, Christ Church, and Parasailing” 93 are all table of contents).
With respect to claim 40, Chang teaches “40. (New) The method of claim 29, wherein displaying in the distinct display region in conjunction with the displayed web page at least the portion of the relevant subset of the plurality of stored private notes and at least the portion of the relevant subset of the plurality of stored shared notes includes excluding an unrelated subset of the plurality of stored private notes and an unrelated subset of the plurality of stored shaded notes that do not exceed the predefined relevance threshold” in ¶¶ 92, 95. (Notebooks that don’t meet . 
Claims 12, 26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Buckley and further in view of Matthews as applied claim 29 and 30 above and further in view of Pant US 6,012,053. 
With respect to claim 12, the Chang et al. disclose a method, according to claim 10. The combination does not explicitly disclose wherein the overall relevance is a minimum of the partial relevance values multiplied by weights of the respective characteristics.
Pant discloses wherein the overall relevance is a minimum of the partial relevance values multiplied by weights of the respective characteristics (col. 12, lines 33-50 and Fig. 5, disclosing a minimum distance between words and multiplying by a relevance factor).
Chang et al. and Pant are analogous art because they are in the same field of endeavor, document searching and scoring. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the method of Chang et al. to include the minimum relevance values of Pant to allow words to be scored based on minimum distance. The suggestion/motivation to combine is that minimum distance indicates higher relevance between terms.
Claims 26 corresponds in scope to claim 12 and is similarly rejected.
With respect to claim 34, Chang et al. does not explicitly disclose wherein the respective characteristics include a physical location 
Chang et al. are analogous art because they are in the same field of endeavor, document searching and scoring. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the method Chang et al. to include the relevance values of Pant to allow words to be scored based on different relevance characteristics. The suggestion/motivation to combine is to provide the most relevant notes to the user.
Claims 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Buckley and further in view of Matthews as applied claim 10 and 29 above and further in view of Chandra US 20080005101. 
With respect to claim 35, Chang et al. does not explicitly disclose wherein the respective characteristics include an update time associated the each note. Chandra discloses wherein the respective characteristics include an update time associated the each note (Fig. 3 and [0033], disclosing the ability to search highlights or comments made on a specific date).
Chang et al. and Chandra are analogous art because they are in the same field of endeavor, document searching and scoring. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the method of Chang et al. to include the date searching of . 
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang US 2007/0266342 in view of Buckley US 8,122,043 and further in view of Matthews US 20100318893 as applied to claim 29 and further in view of Chen US 2005/0102630
With respect to claim 41, Chang teaches “41. (New) The method of claim 29, further comprising: receiving, from the user, a third input for merging the user-designated portion of the web page indicated by the first input and content of one or more respective notes of the relevant subset of the plurality of stored private notes and content of one or more respective notes of the relevant subset of the plurality of stored shared notes “in ¶¶ 83-84; (user clips portion of web page; ¶ 89 (clipped content of “Gisele Bundchen” placed in “supermodel” notebook; this is a merging); and ¶ 95 (“the selected text can be copied to the notebook” is a merging of the selection with a relevant notebook); ¶ 48 and 87 (notebooks can be designed as shared to some users and not shared to others); one skilled in the art would recognize that Chang contemplates any number of inputs); 
 “and in response to the third input, merging the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes and content of one or more respective notes of the relevant subset of the plurality of stored shared notes” in ¶¶ 83-84; (user clips portion of web page; ¶ 89 (clipped content of “Gisele Bundchen” placed in “supermodel” notebook; this is a merging); and ¶ 95 (“the selected text can 
Chang teaches combining multiple, relevant parts of a notebooks into one complete notebook (i.e. an object) in at least ¶¶ 51-52 and 129.  It appears Chang fails to explicitly teach. It appears Chang fails to explicitly teach “generating a new object including the user- designated portion of the web page and content of a plurality of respective notes of the relevant subset of the plurality of stored private notes” (emphasis added). 
However, Chen (US 2005/0102630) teaches creating a new object at least based on a combination of items including web clippings and notes in Fig. 10 item 1104, Fig. 11 item 1201, and ¶ 134.  Chen and Chang are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art at the time of the invention to modify “merging the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes” into an object in Chang to include “generating a new object” as taught by Chen.  The motivation would have been to reduce the tedious nature of copying and pasting information from multiple sources.  See Chen ¶ 27 and ¶ 53. 




Response to Arguments
	Applicant argues 
Chang paras. [0095]-[0096], as cited on p. 9 of the Office Action disclose that “[u]pon completing the analysis of web notebooks and selections, the web notebook application can iteratively [determine] whether a particular notebook should be set as a default notebook for new content, based on the analysis results,” and “[t]he code may be copied to the web notebook automatically or by the user selecting the icon to copy, such as if the system presents a suggested notebook to the user.” A notebook, as disclosed in para. [0004] of Chang, is “an electronic document in which a user has compiled portions of content from various other web documents, and where the document contains references back to the originating web document.” Further, the Office Action on p. 5 relies on a notebook, as disclosed in Chang, to teach or suggest “the at least one data collection.” In contrast to “displaying in a distinct display region in conjunction with the displayed web page at least a portion of the relevant subset of the plurality of stored private notes [from a private data collection of the user\ and at least a portion of the relevant subset of the plurality of stored shared notes [from a shared data collection of the user distinct from the private collection],” as recited in amended claim 29 (emphasis added), Chang discloses providing a particular notebook, which includes compiled portions of content from various other web documents that may or may not be relevant to a user.
 Applicant failed to address paragraph 98 which clearly teaches content relevant to a user’s selection (“the user may be presented with a list of all notebooks . . . or all notebooks determined by the system to have some level of relevance to the selected content.”).  Thus, Applicant’s characterization of the teaching in Chang is not persuasive.  As such, Examiner disagrees that Chang et al. fails to teach or suggest the quoted language and Applicant’s assertions to the contrary are not persuasive. 
Applicant further argues 
Chang, as cited, discloses that “[t]he code may be copied to the web notebook automatically or by the user selecting the icon to copy, such as if the system presents a suggested notebook to the user,” and “[t]he 
	Examiner finds that copying relevant content into a notebook is merging that content with the notebook because the content is now one with the notebook.  That is, copying content to a notebook is merging it with the content by definition.  As such, this argument is not persuasive. 
	Applicant further argues 
As discussed above in Section I.A, the Office Action relies on a notebook, as disclosed in Chang, to teach or suggest “the at least one content collection.” As such, Chang fails to teach or suggest “... merging the user-designated portion of the web page indicated by the first input and content of the one or more respective notes of the relevant subset of the plurality of stored private notes f as required by amended claim 29.
	A notebook in Chang is a content collection that contains many types of data including notes.  See at least ¶ ¶ 4-5 and above rejection. Chang teaches that a ¶¶notebook can be private or public; shared or unshared.  See above rejection and ¶ 48.  Thus, Applicant’s attempt to distinguish Chang’s notebook from the claimed “notes” is not persuasive. 
	With respect to claim 37-41, the arguments for these claims have been considered but are rendered moot by the new grounds of rejection over Chang and Chen above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner also finds that at least KSR rationales A, D, and E could have also been used to explain why at least “determining a relevant subset of the plurality of stored private notes and a relevant subset of the plurality of stored shared notes for which the respective relevance values exceed a predefined relevance threshold” would have been obvious to one skilled in the art at the time of the invention. See generally MPEP 2143.